Title: John Bondfield to the American Commissioners, 21 November 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, November 21, 1778: The Inspector of Artillery visited the port yesterday to inspect M. Bertin’s cannon. On the basis of appearance alone, their quality seems good, but this must be confirmed by testing. I herewith enclose a list indicating their specifications. Other cannon belonging to the same company made from the same mold can be procured from other ports. To test such heavy artillery will be expensive. If you decide to order it, remember to specify the quality of powder as well. M. de La Touche has ordered a frigate to accompany our vessels from La Rochelle to Nantes where M. Schweighauser has goods ready to load. The latest vessel to arrive here sailed from Alexandria September 20. You have all the intelligence we have.>
